IN THE SUPREME COURT, STATE OF WYOMING

                                        2015 WY 36

                                                         OCTOBER TERM, A.D. 2014

                                                                   March 6, 2015

JESSICA DIRKS,

Appellant
(Plaintiff),

v.                                                   S-14-0121

KEN JIMENEZ,

Appellee
(Defendant).

                    Appeal from the District Court of Laramie County
                        The Honorable Steven K. Sharpe, Judge

Representing Appellant:
      Bernard Q. Phelan of The Phelan Law Firm, Cheyenne, Wyoming.

Representing Appellee:
      George E. Powers, Jr. and Jane M. France of Sundahl, Powers, Kapp & Martin
      LLC, Cheyenne, Wyoming. Argument by Ms. France.

Before BURKE, C.J., and HILL, KITE, DAVIS, and FOX, JJ.




NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of any typographical or other formal errors so that correction may be
made before final publication in the permanent volume.
FOX, Justice.

[¶1] Jessica Dirks filed a complaint against Ken Jimenez, alleging she was injured
when she was a passenger in a vehicle driven by Mr. Jimenez that left the road and rolled
several times. Ms. Dirks served Mr. Jimenez under Wyoming’s nonresident motorist
statute by serving the Secretary of State and sending a copy by certified mail to the Rock
Springs, Wyoming, address for Mr. Jimenez in the accident report, although she had
obtained a more current address in discovery in a prior proceeding. She also notified the
attorneys who had represented Mr. Jimenez in the prior proceeding. The district court
found that Ms. Dirks failed to demonstrate due diligence in locating Mr. Jimenez and did
not comply with the nonresident motorist statute, and it therefore quashed the attempted
service and dismissed the case as untimely. We affirm.

                                         ISSUES

[¶2] 1. Ms. Dirks mailed notice of service to an address which she knew or should
have known was no longer valid. Was the notice sufficient to satisfy the requirements of
Wyoming’s nonresident motorist statute?

       2. Was notice of service on Mr. Jimenez’s former attorney actual notice,
sufficient to satisfy the requirements of Wyoming’s nonresident motorist statute?

                                         FACTS

[¶3] Ms. Dirks filed her first complaint on April 25, 2012, alleging that she had been
injured on April 26, 2008, when the vehicle driven by Mr. Jimenez, in which she was a
passenger, left the road and rolled several times, causing her injury. In the course of that
proceeding, Mr. Jimenez provided his Defendant’s Rule 26 Disclosures which gave his
address in Duluth, Minnesota. The action was dismissed without prejudice on October
11, 2012, by stipulation of the parties, “subject to potential refiling within one (1) year
from the dismissal of this action pursuant to W.S. § 1-3-118.”

[¶4] Ms. Dirks filed a new complaint seeking recovery for injuries she sustained in the
2008 accident on October 3, 2013. Her attorney filed an Affidavit Regarding Service
Upon Secretary of State for a Person Outside the State of Wyoming; Mailing to the Last
Known Address of the Defendant by Certified Mail, pursuant to Wyo. Stat. Ann. § 1-6-
301 (LexisNexis 2013), in which he stated that he filed the complaint and summons with
the Secretary of State, and sent a copy by certified mail to Mr. Jimenez at his last known
address. That address, in Rock Springs, Wyoming, was the address for Mr. Jimenez on
the 2008 Investigator’s Traffic Crash Report. The attorney’s affidavit also stated that a
copy of the complaint, summons, and affidavit had been sent to the attorneys who had
represented Mr. Jimenez in the first proceeding.



                                             1
[¶5] The same attorneys entered their appearance on behalf of Mr. Jimenez in the
second action, and filed their Motion to Quash Service for Lack of Jurisdiction Due to
Insufficiency of Process, Insufficiency of Service of Process and Motion to Dismiss for
Failure to State a Claim Upon Which Relief Can be Granted. The district court agreed
that Ms. Dirks had not exercised due diligence in attempting to locate Mr. Jimenez, as
required by Wyo. Stat. Ann. § 1-6-301 and Colley v. Dyer, 821 P.2d 565, 567 (Wyo.
1991), and it ordered that the attempted service be quashed and the case dismissed as
untimely.1

[¶6]   Ms. Dirks timely filed this appeal.

                                         DISCUSSION

[¶7] We review a district court’s decision to grant a motion to dismiss de novo.
Courtenay C. & Lucy Patten Davis Found. v. Colo. State Univ. Research Found., 2014
WY 32, ¶ 13, 320 P.3d 1115, 1118 (Wyo. 2014) (citing Ridgerunner, LLC v. Meisinger,
2013 WY 31, ¶ 10, 297 P.3d 110, 114 (Wyo. 2013)). Where the facts of service are not
in dispute, the issue of adequate service of process is a matter of law and is reviewed de
novo. Rosty v. Skaj, 2012 WY 28, ¶ 22, 272 P.3d 947, 955 (Wyo. 2012) (citing Hoke v.
Motel 6 Jackson, 2006 WY 38, ¶ 6, 131 P.3d 369, 373 (Wyo. 2006)).

[¶8] Wyo. Stat. Ann. § 1-6-301(a) (LexisNexis 2013) provides for service of process
on nonresident motorists.

               Service shall be made by serving a copy of the process upon
               the secretary of state or by filing such copy in his office,
               together with payment of a fee of three dollars ($3.00).
               Within ten (10) days after the date of service, notice of such
               service and a copy of the process shall be served upon the
               defendant or his personal representative either personally or
               by certified mail addressed to the last known address of the
               defendant or his personal representative. The plaintiff shall
               file with the clerk of the court in which the action is brought
               an affidavit that he has complied with such requirement.

[¶9]   Our rules of statutory construction require us to determine the legislature’s intent.




1
  The reason for the dismissal was that because service had not been accomplished within 60 days of
filing the Complaint, the action could not be deemed commenced on the date the Complaint was filed,
W.R.C.P. 3(b), and therefore no action was filed within the limitations period.



                                                2
              We begin by making an inquiry respecting the ordinary and
              obvious meaning of the words employed according to their
              arrangement and connection. We construe the statute as a
              whole, giving effect to every word, clause, and sentence, and
              we construe all parts of the statute in pari materia. When a
              statute is sufficiently clear and unambiguous, we give effect
              to the plain and ordinary meaning of the words and do not
              resort to the rules of statutory construction.

Thomas v. Sumner, 2015 WY 7, ¶ 31, 341 P.3d 390, 399 (Wyo. 2015) (quoting MF v.
State, 2013 WY 104, ¶ 8, 308 P.3d 854, 857 (Wyo. 2013)).

I.   Ms. Dirks mailed notice of service to an address which she knew or should have
     known was no longer valid. Was the notice sufficient to satisfy the requirements of
     Wyoming’s nonresident motorist statute?

[¶10] Because they are in derogation of the common law, we strictly construe
nonresident service of process statutes:
              [E]ach step is jurisdictional and a condition precedent to
              completion of service of process upon a nonresident
              defendant. The duty to show compliance with a substituted
              service statute rests with the plaintiff attempting such service.
              The attorney for a litigant is responsible for strict compliance
              with the rules and statutes authorizing substituted service.

Gookin v. State Farm Fire & Cas. Ins. Co., 826 P.2d 229, 234-35 (Wyo. 1992) (citations
omitted); see also Midway Oil Corp. v. Guess, 714 P.2d 339, 342 (Wyo. 1986) (“Since
the service of process is the basis upon which jurisdiction is obtained, this court and
current law have frequently enunciated the rule that strict compliance with the statute is
required.”); In Interest of DG, 825 P.2d 369, 375 (Wyo. 1992); In re Estate of Lonquest,
526 P.2d 994, 998 (Wyo. 1974); Pease Bros., Inc. v. Am. Pipe & Supply Co., 522 P.2d
996, 1003 (Wyo. 1974).

[¶11] As a threshold matter, we have required “that a diligent effort be made to locate an
absent defendant before means of substitute service become available[.]” Colley, 821
P.2d at 567. We described that due diligence standard as

              that which is reasonable under the circumstances and not all
              possible diligence which may be conceived. Nor is it that
              diligence which stops just short of the place where if it were
              continued might reasonably be expected to uncover an
              address . . . of the person on whom service is sought. . . . Due
              diligence must be tailored to fit the circumstances of each


                                             3
                case. It is that diligence which is appropriate to accomplish
                the end sought and which is reasonably calculated to do so.
Id. at 568 (quoting Carlson v. Bos, 740 P.2d 1269, 1277 n.13 (Utah 1987)).

[¶12] Mr. Jimenez’s last known address was in Duluth, Minnesota, and Ms. Dirks did
not send the copy of the summons and complaint there. As the district court found, Ms.
Dirks’ counsel made no further effort to locate Mr. Jimenez:

                [Ms. Dirks’] counsel stated that he did not contact [Mr.
                Jimenez’s] counsel in the previously dismissed suit . . .
                regarding acceptance of service or to inquire about [Mr.
                Jimenez’s] whereabouts. [Ms. Dirks] did not hire an
                investigator to aid in locating [Mr. Jimenez] for service of
                process. [Ms. Dirks] did not review the discovery responses
                exchanged in [the previously dismissed] suit, which contained
                a newer address for [Mr. Jimenez] than the one contained in
                the Investigator’s Traffic Crash Report. Plaintiff did not
                search for [Mr. Jimenez] via a computer or Internet search to
                obtain a current address before attempting service under Wyo.
                Stat. Ann. § 1-6-301.

[¶13] We do not suggest that this list of efforts to locate a defendant is required in every
case; indeed, in most cases the address in the Investigator’s Traffic Crash Report can be
reasonably relied upon. Here, however, given the information in Ms. Dirks’ possession
of a more recent address and the extended passage of time, it was reasonable under the
circumstance for her to have attempted at least one of these search efforts to locate Mr.
Jimenez.

[¶14] Ms. Dirks failed to make the initial determination whether substituted service was
justified. She sent notice of service to Mr. Jimenez at a Rock Springs, Wyoming,
address, which raises the question whether any diligent effort was made to determine if
the use of the statute for service on “nonresident” motorists was appropriate in the first
place. Further, she did not send the notice to Mr. Jimenez’s last known address. She
failed to exercise due diligence to find any address more current than the one in the 2008
report.2 Diligence under the circumstances would have included some effort to locate

2
  In Colley, we suggested that “a party may rely upon the address given to the investigating authorities,”
and held that reliance on the address in the accident report which contained the trailer park address but not
the space number was reasonable. Colley, 821 P.2d at 569 n.5. That statement pertained to the precision
of the address, and not to the reasonableness of relying solely on the accident report address. The Colley
court also explained that due diligence requires “more than a simple ascertainment of the last known
address. . . . This necessarily involves an attempt to develop and exhaust leads which a person normally
leaves behind in the course of living.” Id. at 568.


                                                     4
Mr. Jimenez, including examining discovery documents in her possession. Here, no such
effort was demonstrated.

[¶15] We hold that Ms. Dirks’ use of Wyo. Stat. Ann. § 1-6-301 and attempted notice of
the suit to Mr. Jimenez at the Rock Springs address did not satisfy the statutory
requirements.

II. Was notice of service on Mr. Jimenez’s former attorney actual notice, sufficient to
    satisfy the requirements of Wyoming’s nonresident motorist statute?

[¶16] Ms. Dirks also mailed a copy of the complaint and summons to the attorneys who
had represented Mr. Jimenez in the first action, and who later entered an appearance on
his behalf in the second action. They obviously had notice of the action, and presumably
had Mr. Jimenez’s authorization to appear on his behalf. See Wyo. R. Prof. Conduct 1.2,
1.4.

[¶17] Ms. Dirks argued that these facts support a finding that Mr. Jimenez received
actual notice of the action against him,3 which suffices to satisfy the due process standard
of service “reasonably calculated” to reach the defendant, citing Mullane v. Central
Hanover Bank & Trust Co., 339 U.S. 306, 70 S. Ct. 652, 94 L.Ed 865 (1950). We do not
address the constitutional argument because we resolve this case on statutory grounds.
Wilson v. Bd. of Cnty. Comm'rs of Cnty. of Teton, 2007 WY 42, ¶ 14, 153 P.3d 917, 922
(Wyo. 2007) (discussing “the principle that we will not address constitutional issues if we
are able to resolve the case on other grounds”).

[¶18] Our rules of civil procedure provide a mechanism for early resolution of a defense
of insufficient process or service of process. 4 W.R.C.P. 12(b)(4) and (5) allow the
defenses of insufficiency of process and insufficiency of service of process to be made
by motion. W.R.C.P. 12(h)(1)(B) provides that those defenses are waived if they are
“neither made by motion under this rule nor included in a responsive pleading
or an amendment thereof[.]” Mr. Jimenez did exactly as the rule provides and filed
Defendant’s Motion to Quash Service for Lack of Jurisdiction Due to Insufficiency of
Process, Insufficiency of Service of Process and Motion to Dismiss for Failure to State a
Claim Upon Which Relief Can be Granted. It would entirely defeat the purpose of these
provisions of Rule 12 to find that his ability to file that motion was evidence of actual
notice which deprived him of the defense.


3
  Ms. Dirks makes no argument that service on Mr. Jimenez’s former or future attorneys complies with
express service requirements. Indeed, we have stated that “[s]ervice upon a person not authorized to act
as such agent for process is not compliance with the fundamental or basic requirements of [W.R.C.P. 4].”
Bryant v. Wybro Fed. Credit Union, 544 P.2d 1010, 1012 (Wyo. 1976).
4
  “Court rules have the force and effect of law and are construed in the same manner as statutes.” Paxton
Res., L.L.C. v. Brannaman, 2004 WY 93, ¶ 16, 95 P.3d 796, 801 (Wyo. 2004).


                                                   5
[¶19] We have held that “actual notice” does not satisfy statutory service requirements,
stating:

             Numerous authorities hold that personal delivery of a
             summons to the wrong person does not constitute valid
             personal service even though the summons shortly comes into
             the possession of the party to be served. * * * A contrary
             rule would negate the statutory procedure for setting aside a
             defectively served summons, since the motion itself is usually
             evidence that the summons has been received[.]


Pease Bros., 522 P.2d at 1003 (quoting McDonald v. Ames Supply Co., 238 N.E.2d 726,
728 (N.Y. 1968)). This approach is consistent with our rule of strict construction to
nonresident service of process statutes. Gookin, 826 P.2d at 234-35.

[¶20] We continue to adhere to the rule that notice of service of process under Wyo.
Stat. Ann. § 1-6-301 must be accomplished with strict compliance to the statute’s
requirements. Notice to an address which the plaintiff should have known was not the
“last known address of the defendant,” with no diligence exercised to locate a more
current address, does not comply with the statute. Further, “actual notice” to the wrong
person does not satisfy the statute’s requirements.

[¶21] Affirmed.




                                           6